Citation Nr: 0622125	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  05-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk





INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for 
bilateral hearing loss and tinnitus.  

In his May 2005 substantive appeal, the veteran raised the 
issue of an increased rating for shell fragment residuals.  
The Board refers this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral hearing impairment is not 
attributable to service, nor was it present within one year 
of separation from service.

2.  The veteran does not have a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2003 letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that efforts were made to 
obtain the veteran's service medical records and his 
personnel records, but they were destroyed in a fire.  When a 
veteran's service records are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for a chronic 
disease, including organic disease of the nervous system such 
as sensorineural hearing loss, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran served in combat.  As such, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

38 U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
(Court) articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  In the second step, the VA must then 
determine if the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
again without weighing the veteran's evidence with contrary 
evidence.  If these two inquiries are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  At this point a factual presumption 
arises that the alleged injury or disease is service-
connected.  In the third step under Collette, VA is to weigh 
evidence contrary to that which established the presumption 
of service connection.  If the VA meets its burden of 
presenting "clear and convincing evidence to the contrary," 
the presumption of service connection is then rebutted.  In 
addition, 38 C.F.R. § 1154(b) does not obviate the 
requirement that there be competent evidence of current 
disability as well as competent evidence of a causal 
relationship between his current condition and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran currently exhibits hearing loss within the 
definition of 38 C.F.R. § 3.385.  In his October 2003 VA 
audiological examination, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
65
60
60
LEFT
15
10
60
65
65

Speech audiometry tests revealed speech recognition ability 
of 80 percent in the right ear and 72 percent in the left 
ear.

The veteran asserts that he has experienced decreased hearing 
due to noise exposure while in Korea.  

The post-service competent medical evidence, namely the 
aforementioned VA audiological exam conducted in October 
2003, reflects that the veteran "noticed problems about 6-7 
years ago," more than 40 years post-service.

The audiologist provided a medical opinion stating the 
following.  The veteran's claims file and VA medical records 
were reviewed.  The veteran reported that his symptoms began 
long after service, six or seven years prior to the 
examination.  The examiner noted that there was no 
significant occupational noise exposure after service, except 
for the fact that the veteran "was a hunter for several 
years, using a .22 for squirrel hunting."  The examiner 
noted the veteran's denial of any medical problems with his 
ears, any family history of ear problems, or any known use of 
ototoxic medications.  The examiner concluded that, "in view 
of the vet's own statement that he only noticed the problem 
hearing 6-7 years ago, this examiner's opinion is that it is 
less likely than not that the hearing loss evident is related 
to his military duty . . ."

The veteran's combat service is demonstrated in the record.  
Thus, his allegations that his duties included being exposed 
to loud noises such as falling bombs are credible.  His 
statement is consistent with the circumstances, conditions, 
or hardships of his service.  Thus, the Board accepts the 
veteran's statements that he was exposed to loud noises 
during service.  Further, the veteran is competent to report 
that his ability to hear has decreased since exposure to loud 
noises during combat service as he has stated.  

Since the Board has found the veteran credible with regard to 
his statement that he had noise exposure during combat, there 
is a factual presumption that the bilateral hearing loss 
disability is service-connected.  The Board must now weigh 
evidence contrary to that which established the presumption 
of service connection.  The contrary evidence consists of the 
VA examiner's opinion, which found that the veteran's hearing 
loss disability was less likely than not related to service.  
This report was thorough, detailed, and involved a review of 
the veteran's claim file.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The Board finds that this probative medical opinion 
constitutes clear and convincing evidence that rebuts the 
factual presumption of service connection.  

Accordingly, service connection is not warranted for a 
bilateral hearing loss disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Tinnitus

As stated above, a claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence 
of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

The veteran does not claim to have ringing or noise in his 
ears.  Moreover, the October 2003 VA audiological examiner 
stated that "when asked if he had ringing in his ears [the 
veteran] answered 'no'."  The examiner further concluded 
that the veteran does not have tinnitus.

Therefore, the probative evidence establishes that the 
veteran does not have tinnitus.  In the absence of a current 
diagnosis, the veteran's claim of service connection must 
fail.  See Rabideau.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


